Citation Nr: 1605093	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right hand and finger disability, including as secondary to his service-connected right thumb.

2.  Entitlement to service connection a right wrist disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating higher than 10 percent for right thumb disability.


REPRESENTATION

Appellant represented by:	National Veterans Disability Advocates, LLC




ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In this decision, the Board is granting a 20 percent rating for the right thumb and reopening the service connection claim for right hand and finger disability.  The issues of entitlement to service connection for a right hand and finger disability, to service connection for a right wrist disability, to service connection for a low back disability, and to a rating higher than 20 percent for the right thumb are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran's claim to service connect right hand disability was last denied in an October 2007 rating decision.  He did not appeal that decision and it has become final.  Since then, new and material evidence has been received that relates to an unestablished fact necessary to substantiate the claim.  

2.  In resolving doubt in his favor, his right thumb disability manifests with pain, painful motion, abnormal motion, a gap between the thumb and the palm, and reduced grip strength, which closely approximates the criteria for a higher rating.
 



CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying service connection right hand disability was not denied and is now final.  New and material evidence has since been received, and the claim for service connection is reopened.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).

2.  The criteria are met for a 20 percent rating for his right thumb.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7,  4.59, 4.71a, Diagnostic Code (DC) 5228 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c) (2015).  Relevant treatment records have been associated with the claims file.  He was provided VA examinations that are adequate to award an increased rating for the thumb.  The record suggests his thumb is worse than the opinions on severity conveyed in the current examination reports, therefore this issue is also remanded for the record to be further developed.  Accordingly, there is no prejudice to the Veteran in awarding this higher rating at this time.  

Reopening service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's claim to service connect a right hand disability was last denied in an October 2007 rating decision because the evidence did not show another disability of the right hand aside from the right thumb.  He did not appeal that decision and it is now final.  Since then, evidence shows she has arthritis of the right ring and index fingers.  Further, a March 2008 medical opinion of his private physician relates hand pain to an injury in service.  This is new and material and raises the possibility of substantiating the claim.

The Board notes the March 2008 medical opinion was not received until 2011, more than a year after the October 2007 rating decision was denied.  Therefore, the provisions of 38 C.F.R. § 3.156(b) are not for application.

This claim requires additional development, thus the issue of whether service connection is warranted is remanded for development, as discussed below.

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).

The rater must consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40 and 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 38 C.F.R. § 4.59.

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's right thumb is rated as 10 percent disabling under DC 5010-5228.  
38 C.F.R. § 4.71a (2015).  This code pertains to limited motion of the thumb as a result of traumatic arthritis.  See 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  He argues that he is entitled to a higher rating.  

Under DC 5228, limited motion of the dominant thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent rating.  Limited motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5228.

Under DC 5010, traumatic arthritis is rated in the same manner as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.  The Board notes that painful motion due to arthritis also warrants a 10 percent rating, the minimum rating for the thumb.  38 C.F.R. § 4.59.

After review of the record, the Board finds that the evidence shows the Veteran's symptoms more closely approximate the severity of a 20 percent rating, and that a higher rating should be granted.  Although he does not have any gaps between his thumb pad and fingers, the evidence shows a gap between the thumb and the palm of his hand.  His grip strength is also reduced, and he has abnormal and painful motion.  In resolving all doubt in his favor, he is entitled to a 20 percent rating.

The evidence does not show entitlement to an even higher rating at this time.  The record does not show ankylosis of multiple digits related to his service-connected thumb.  Further, he has the highest rating available under DC 5010, therefore he is not entitled to a higher rating due to arthritis alone.  38 C.F.R. § 4.71a, DCs 5010, 5216-5223.

The Board finds that referral for extraschedular consideration is warranted in this case, as there is unusual symptomatology that impacted his employment.  His thumb nail grows in an unusual pattern, causing pain.  The history of the injury is complex, resulting from a surgery to remove a congenital duplicate distal phalanx of the thumb.  The record further indicates the Veteran was a coal miner, and that his right hand caused him trouble on the job.  Accordingly, the requirements for extraschedular consideration are met, and will be discussed further in the remand section below.  Thun v. Peake, 22 Vet. App, 111 (2008).

ORDER

The claim of service connection for a right hand and finger disability is reopened.

A 20 percent rating is granted for right thumb disability.


REMAND

The Veteran's remaining claims require additional development.

In regard to his right thumb, the Board has found that it should be referred to the Director of the Compensation Service for extraschedular consideration.  Prior to that referral, an updated comprehensive VA examination must be conducted, which discusses his surgery in service, all potential residuals from that surgery and whether he has any of them, including whether there are any deformities of the hand or thumb.  A discussion and description of the pattern of growth of the nail is to be provided.  The examiner will be asked to identify all symptoms associated with the thumb, and to address the Veteran's claims that the pain radiates into his hand.

Further, and in regard to his claim for service connection of right wrist, hand and finger disabilities, the record shows that he has arthritis of the right ring and index fingers and tenosynovitis of the wrist.  The January 2011 VA examiner opined these diagnoses are not related to service or to the Veteran's right thumb, but the opinion is inadequate as it relies mostly an absence of documentation of symptoms during and right after service in finding no relationship.  It also does not address whether the Veteran's thumb aggravated these disabilities.  The Veteran's private physician indicated in March 2008 that traumatic arthritis developed due to an injury in service, but it is not clear what he is specifically referring to.  Accordingly, another opinion must be obtained.

In regard to his low back, another opinion must be obtained.  The Veteran has asserted having an injury in service, with persistent pain since then.  However, he has not given any details regarding the injury, and none of the evidence contains this information.  He will therefore be given an opportunity to provide details.  He has asserted that it occurred during AIT, and indeed, his STRs show that he was given an X-ray early in his service, in May 1968.  The results were negative and there is no other record discussing the onset of his symptoms or what his complaints were, so a search for additional STRs should be conducted.  After receipt of any additional records, an updated VA examination must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his right hand, fingers, and wrist, and his low back, and make arrangements to obtain all records not already associated with the claims file.  Specifically ask for authorization to get all records from Dr. Hall and Dr. Cain.

Contemporaneously, advise the Veteran that there is no record of an injury to the back in service, aside from the May 1968 X-ray report.  Ask the Veteran to provide details about the injury to his back that occurred in service.

2.  Make an attempt to obtain additional STRs, especially for May 1968.

3.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of the Veteran's right thumb and for an opinion on whether any right hand, finger, or wrist disability is as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the claims file prior to the examination.

a.  Right thumb

The Veteran had right thumb surgery during service to remove a congenital duplicate distal phalanx from the right thumb.  The examiner is asked to describe the surgery and all current residuals.  The examiner is asked whether the Veteran has any deformity of the thumb or hand as a result of the surgery.  His range of motion is to be described, as well as whether he has additional functional loss due to pain or any other reason.  His grip strength is reduced, and the examiner is asked to provide examples of tasks that he has trouble completing due to his thumb.  The examiner is asked to describe the abnormal growth of the nail, which has been shown to be painful.  The examiner is asked whether the Veteran's pain caused him to guard or hold his hand in an unnatural positions.

b.  Right hand, fingers, and wrist

The examiner is asked to conduct a search of the relevant literature regarding the Veteran's surgery and any residuals pertaining to the rest of the hand, fingers, or wrist.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that the arthritis of the ring and index fingers, tenosynovitis of the wrist, and any other disability of the right hand identified during the examination were caused by the surgery in service or by the thumb status post the removal.  The examiner is also asked whether it is as likely as not that any diagnosis of the hand, fingers, or wrist were aggravated (that is, caused a permanent increase in severity beyond normal progression) by the right thumb status post the removal.  

All opinions are to be supported with explanatory rationale.

4.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any low back disability is a result of service.  The examiner is asked to review the claims file prior to the examination.  

The Veteran alleges back pain since an injury during AIT in active duty.  An X-ray from May 1968 was normal, and he separated with a normal back.  His physician submitted an opinion indicating the Veteran had been treated by him for back pain since the late 1970's, and that he attributed the Veteran's symptoms to an injury in service, but he did not provide any details of the incident.  The examiner is asked to elicit details of the injury in service and about his persistent symptoms thereafter, and asked to provide an opinion on whether it is as likely as not that any back disability is related to service.  The Board notes that he had an injury on the job in the 1990's, but that there is also evidence showing symptoms prior to that injury that the Board finds credible.

All opinions are to be supported with explanatory rationale.

5.  Following development and receipt of records, forward the Veteran's file to the Director of the Compensation Service for a decision on whether extraschedular evaluation of the right thumb is appropriate.

6.  Upon completion of the above directives, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


